Order affirmed, without costs, upon the ground that when the appellant applied at Special Term for an order authorizing her to withdraw the fund deposited with the City Treasurer pursuant to the terms of the partition judgment in the above captioned action, she failed to give notice of such application, as required by rule 32 of the Rules of Civil Practice, to the attorneys for all parties who had appeared therein or filed notice of claim to such fund. We do not pass upon the merits of the controversy. No opinion.
Concur: LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY, DESMOND and THACHER, JJ. *Page 758